ARID. HALPERN, ATTORNEY AT LAW- OSB # 045230
ari@halpernlawgroup.net
HALPERN LAW GROUP, P.C.
62910 O.B. Riley Rd., Suite 100
Bend, OR 97703
Voice: (541) 388-8410
Fax: (541) 323-2306
 Attorney for Plaintiff




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON




DONNA JEAN BLACK,                                                  Case No. 6:17-cv-01704-BR

       Plaintiff,
                                                           ORDER
vs.

COMMISSIONER of Social Security,

       Defendant.




       Attorney fees in the amount of $10,432.58 are hereby awarded to Plaintiff pursuant to the

Equal Access To Justice Act, 28 U.S.C. § 2412(d), and costs are awarded in the amount of$400.00

pursuant to 28 U.S.C. § 1920. Subject to any offset allowed under the Treasury Offset Program,

payment of this award shall be made via check sent to Ari D. Halpern's address:

       Ari D. Halpern, Attorney at Law
       Halpern Law Group, P.C.
       62910 O.B. Riley Rd., Suite 100
       Bend, OR 97703

II I

I II

ORDER - Page 1
       In accordance with the fee assignment which Plaintiff has signed, payment shall be made in

Ari D. Halpern's name if no debt subject to offset exists.
                         ~
       DATED this _ _ day         --+:-:J.-'---------,L}--'   2019.




                                                                      enior   · trict Court Judge
Submitted on January 17, 2019 by:
s/ Ari D. Halpern
Ari D. Halpern, Attorney at Law - OSB # 045230
Voice: (541) 388-8410
Fax: (541) 323-2306
Attorney for Plaintiff




ORDER - Page 2
